Whitfield, J.
The plaintiff in error was convicted of murder in the first degree and on writ of error contends in effect merely that there is no substantial evidence that the homicide was committed from a premeditated design to effect the death of the decedent as alleged.
There is substantial evidence that after midnight and just before the homicide the decedent and the accused, after drinking from a bottle of whiskey, uttered angry words toward each other at the home of a woman with whom the accused associated, that on leaving the house at the command or request of the accused, the decedent *261struck the accused on the head with a whiskey bottle; that the decedent ran followed by the accused who cut the decedent in the neck and back resulting in the death. No particular length of time is required within . which a premeditated design to effect death may be formed and acted upon; and in this case the jury were warranted in finding that the fatal cutting in the neck and back was done from a premeditated design to effect the death of the decedent.
The judgment is therefore affirmed.
. Taylor, C. J., and Shackleford, Cockrell and Ellis, JJ., concur.